Citation Nr: 1031813	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  05-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
depression, schizophrenia and anxiety.

2.  Entitlement to a disability rating in excess of 50 percent 
for a skin disability, including acne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1974 until July 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision, in 
regards to the psychiatric disorder claim, and a September 2005 
rating decision, in regards to the skin disorder and psychiatric 
disorder claim, from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  This appeal has 
since been transferred to the VARO in St. Petersburg, Florida.  

The record indicates that, during the course of the PTSD 
psychiatric claim appeal, the Veteran initiated a claim for an 
increased rating for his service-connected skin disability and 
for service connection for anxiety neurosis.  The RO issued a 
rating decision in September 2005, partially granting the skin 
claim, with a 50 percent disability rating and denying the 
anxiety neurosis claim.  The Veteran filed a notice of 
disagreement (NOD) in regards to that grant, in December 2005.  
The RO provided him with a Statement of the Case (SOC) on 
November 7, 2007.  However, the record indicates that the post 
office returned the Veteran's SOC due to an insufficient address.  
The SOC was mailed again, to the correct address, in January 
2008.  The RO received the Veteran's Substantive Appeal, in the 
form of a VA Form 9, on February 25, 2008.  As such, those claims 
were properly perfected and are currently before the Board.

The Board also notes that the Veteran separately claimed PTSD and 
anxiety neurosis with depressive features.  Recent case law 
mandates that a claim for a mental health disability includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 5-6 (2009).  While the Veteran has characterized and 
pursued his PTSD and other psychiatric disorder claims, including 
anxiety neurosis, as separate psychiatric claims, the Board finds 
that under Clemons the Veteran's psychiatric claims are 
intertwined.  In view of the fact that the Board is treating the 
psychiatric claim as a new claim, the Board finds there is no 
prejudice to the Veteran in expanding the service connection 
claim to encompass any psychiatric disorder.  As such, the issues 
are characterized as indicated above.  

The record indicates that the Veteran also filed claims 
for service connection for impotency, tinnitus and 
hypertension, in a November 2003 statement.  Those issues 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder, 
previously diagnosed as PTSD, an anxiety disorder, and 
depression, due to his service.  He also claims that his service-
connected skin disability, diagnosed as acne, is more severe than 
indicated by a 50 percent disability rating.

The Veteran has reported that he has PTSD following a personal 
attack stressor during basic training  In his September 2005 
Substantive Appeal, the Veteran reported that he was robbed by 
armed gunmen involved in a robbery ring with some women he had 
taken to a hotel room.  

The Veteran has also alternatively claimed to have had numerous 
psychiatric disorders since service.  

Service connection for PTSD requires a medical diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The Board notes that the regulation for PTSD has been updated, 
effective July 12, 2010, relaxing stressor verification 
requirements for stressors related to a veteran's fear of hostile 
military activity. 38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 
(Jul 13, 2010).  As the Veteran's claimed stressor involves a 
non-military, criminal incident that occurred off base within the 
U.S., these new regulations do not affect the current question 
regarding the Veteran's claimed stressor.

In the September 2008 Board remand, the Board directed the RO/AMC 
to obtain the Veteran's claimed morning reports and any police 
investigation records that may exist.  A June 2009 Request for 
Information Response indicated a request for morning reports 
containing remarks regarding a military police incident from 
October through November of 1974.  The response found that no 
morning reports were available for the Veteran's unit after 
August 31, 1974.  

The full development directed by the Board in its last remand was 
not accomplished.  Specifically, although the RO/AMC initiated a 
search for the Veteran's morning reports, no such search was 
initiated for the requested military police reports; the RO/AMC 
only requested a search for such military police reports within 
morning reports.  The law mandates that where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's service treatment records indicate that he was 
taken via ambulance to the emergency department in October 1974 
in response to a nervous reaction.  The treatment report 
indicates that he was unresponsive to questions and that he was 
shaking and hyperventilating.  However, his June 1976 separation 
examination found him to be psychiatrically normal.  A post-
service July 1977 VA outpatient treatment record found the 
Veteran to have anxiety and emotional problems.

Post-service medical records are inconsistent as to the Veteran's 
psychiatric disorders and their causes.  For example, a March 
2010 private psychiatric report, from Dr. F.J.C., found the 
Veteran to have major depression, PTSD and panic disorder 
secondary to the Veteran's claimed October 1974 robbery.  In 
contrast, an April 2003 private psychiatric report, again by Dr. 
F.J.C., found the Veteran to have an adjustment disorder with 
anxious mood and PTSD and noted that the Veteran was seen for 
acute anxiety and depression secondary to problems at his job.  
An October 2007 VA examination found the Veteran to have 
dysthymic disorder that was neither caused nor aggravated by the 
Veteran's service or his service-connected skin disability.  

The Board finds that a VA examination is warranted to clarify 
whether the Veteran has any current psychiatric disorders and 
whether they are etiologically related to his service.  The Board 
further notes that in regards to the claimed PTSD, the examiner 
should also provide an opinion between his current symptoms and 
his in-service stressor, if the RO/AMC finds that such a stressor 
occurred.  

In regards to the skin disability claim, the Veteran's last VA 
examination in regards to that disability occurred in December 
2004.  As such, the Board has no discretion and must remand this 
matter to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his disability.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

VA outpatient treatment records have also been associated with 
the claims file; however, the most recent records associated are 
from 2009.  The RO/AMC should determine if more any additional 
records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should RO/AMC should contact 
the National Personnel Records Center 
(NPRC), or any other appropriate agency, 
and obtain any available military police 
incident reports regarding the Veteran.  
If no such records are available, that 
information should be associated with the 
claims file. 

2.  The RO/AMC should obtain and associate 
with the claims file any unassociated VA 
medical records relating to the Veteran, 
to include those pertaining to psychiatric 
disorders and skin disorders.

3.  After any unassociated records are 
associated with the claims file, the 
RO/AMC shall afford the Veteran an 
appropriate VA examination to ascertain 
the nature, extent and etiology of any 
psychiatric disability, including PTSD and 
anxiety, that may be present. Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished and the claims file should be 
reviewed by the examiner. 

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination render an opinion as to 
the following:

The examiner should clarify the 
Veteran's diagnosis and specifically 
comment on whether the Veteran has a 
diagnosis of PTSD consistent with the 
criteria for a diagnosis under the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-
IV).  

If the diagnostic criteria to support 
a diagnosis of PTSD have been 
satisfied and a diagnosis of PTSD is 
deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and one 
(or more) of the in-service stressors 
reported by the Veteran.

The examiner should also opine as to 
whether it is at least as likely as 
not (a 50% probability or more) that 
any diagnosed psychiatric disability, 
including the currently claimed PTSD 
and/or anxiety neurosis, is related 
to any event or incident in service.  
In doing so, the examiner must 
acknowledge the Veteran's in-service 
records, including the October 1974 
record reporting a "nervous shaking 
spell" and his report of a 
continuity of psychiatric symptoms 
since service.  

A clear rationale for all opinions should 
be provided and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  After any unassociated records are 
associated with the claims file, the 
Veteran should be provided an appropriate 
VA examination by an appropriate medical 
professional to determine the current 
extent and severity of his service-
connected skin disability, including acne.  

The examiner's findings should also 
specifically include determinations of 
whether the Veteran has superficial acne 
(comedones, papules, pustules, superficial 
cysts) or deep acne (deep inflamed nodules 
and pus-filled cysts).  

The examiner should also determine the 
locations of any acne located on the 
Veteran's body.  If the Veteran has acne 
on his face and neck, the examiner should 
determine what percentage of the face and 
neck is affected.

The examiner should also determine the 
extent the Veteran might be subject to 
disfigurement, including whether the 
Veteran displays visible or palpable 
tissue loss and/or gross distortion or 
asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or any characteristics of 
disfigurement.  

The examiner should also note any 
characteristics of disfigurement evident, 
caused by his acne, including any: (1) 
scars 5 or more inches (13 or more cm.) in 
length; (2) scars at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) 
surface contour of scars elevated or 
depressed on palpation; (4) scars adherent 
to underlying tissue; (5) skin hypo-or 
hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); 
and (8) skin indurated and inflexible in 
an area exceeding six square inches (39 
sq. cm.).

If possible, the examiner should also 
consider any additional functional loss on 
use due to pain on motion or due to flare-
ups and any marked interference with 
employment due to his disability.  

A clear rationale for all opinions should 
be provided, along with a discussion of 
the facts and medical principles.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

5.  Thereafter, the RO/AMC should 
adjudicate the Veteran's claims.  If the 
benefits sought on appeal are not granted, 
the RO/AMC should issue an SSOC and 
provide the Veteran and his representative 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
